Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 18, 2020

The Court of Appeals hereby passes the following order:

A20A1491. MACMILLAN v. STATE.

      The appellee in the above-styled appeal has filed a consent motion to remand
this matter to the trial court to supplement the record. On appeal, the appellant has
raised a claim that the trial court committed plain error by admitting records of the
appellant’s historical cellular telephone site location data without lawful process. The
appellee asserts that because the appellant’s trial counsel did not object to the
admission of the cell phone data at trial, the record on this matter is incomplete.


      Having read and considered the motion, and having received no objection from
the appellant, this case is hereby REMANDED to the trial court for an evidentiary
hearing to complete the record on this issue.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.